SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

549
KA 10-01174
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JERMAINE HARRISON, DEFENDANT-APPELLANT.


SCOTT P. FALVEY, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY L. TAYLOR
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered May 13, 2009. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a controlled
substance in the third degree and criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by reducing the period of postrelease
supervision imposed on each count to a period of two years and as
modified the judgment is affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a controlled
substance in the third degree (Penal Law § 220.16 [1]) and criminal
sale of a controlled substance in the third degree (§ 220.39 [1]). As
the People correctly concede, County Court erred in imposing three-
year periods of postrelease supervision for those counts, which are
class B drug felonies (see § 70.45 [2] [b]; § 70.70 [2] [a]). We
therefore modify the judgment by reducing the period of postrelease
supervision imposed on each count to a period of two years (see e.g.
People v Norman, 66 AD3d 1473, 1474, lv denied 13 NY3d 940), the
maximum period allowed. The sentence as modified is not unduly harsh
or severe.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court